                                    GODDARD LAW PLLC
                                 39 BROADWAY, SUITE 1540
                                NEW YORK, NEW YORK 10006
                                      O:(646) 504-8363
                                      C:(504) 909-0792
                                      F:(212) 473-8705
                                  megan@goddardlawnyc.com                                   01/27/20


                                                      January 24, 2019

Hon. Katharine H. Parker
United States Magistrate Judge
United States District Court
Southern District of New York
500 Pearl Street, Courtroom 17D
New York, New York 10007

                         Irene Tsepenyuk v. Fred Alger & Company, Inc.
                                  1:18-cv-07092 (GBD)(KHP)

Dear Honorable Katherine H. Parker:

        As counsel for Plaintiff Irene Tsepenyuk, I write this letter with the consent of Defendant’s
Counsel. Due to a documented medical situation requiring a two week leave, Plaintiff requests a
brief adjournment of the conference currently scheduled for Tuesday, January 28, 2020, as well as
for the status letters due today, January 24, 2020. The discovery deadline is currently set for
January 31, 2020 and, therefore, the Parties respectfully request that the Court adjourn that
deadline until after the rescheduled conference so that the Parties can address the additional time
needed to complete discovery during the conference with the Court.

                                                              Respectfully,

    The conference currently scheduled                              /s/
    for January 28, 2020 is hereby                            Megan S. Goddard
    adjourned to February 20, 2020 at
    10:00 a.m. Discovery is extended
    to February 20, 2020. The parties
    are directed to each file a status
    letter by February 17, 2020 to
    identify any issues to be raised at
    the conference.

                                               01/27/20




                                                 1
